DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed on 12/23/2021 with respect to the amendments of claims 1 and 14 have been fully considered, and are persuasive. However, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Objections
2.	Claim 16 is objected to because of the following informalities:  claim 16, line 1, “26” changes to “16”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al (USPN 4,542,056) in view of Heeter (USPN 2007/0201179).
Regarding claims 1, 13, 15, Anglin discloses a composite structure for an aircraft (figure 1, 2) comprising: at least one composite member (10) having a through hole (such as a hole that the fastener (100 inserted); and
at least one fastener (100) that is inserted in the through hole and couples the composite member and another part to each other,
the at least one composite member including an electrically-conductive composite member (such as composite conductive layers 12, 112, see col. 2, lines 9-13, lines 60-63) provided at least in part or all of a through-hole portion, the through-hole portion being a portion, of the at least one composite member, having the through hole,


Anglin does not disclose the electrically conductive composite member as claimed.
Heeter discloses a lightning protection for an aircraft comprises an electrically-conductive composite member (14, see figure 2a) including  fiber reinforced plastics that comprise electrically-conductive resin reinforced by means of fibers (such as the conductive member 24 is made of CFRP which includes resin mixed with an electrically-conductive polymer, and the fibers includes carbon fibers, see par. 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the conductive member of Anglin to incorporate a conductive member as disclosed by Heeter to protect a lightning 
Regarding claim 4, Anglin discloses wherein the at least one composite member (12, 112) partially includes a non-electrically-conductive composite member (such as a fiberglass material).
Regarding claim 7, Anglin discloses wherein the at least one fastener (100) has electric conductivity and is inserted in the through hole with being in contact with the at least one composite member (10) (see abstract).
Regarding claims 14, 16, Anglin discloses a lightning current guiding method comprising:
making at least part or all of a through-hole portion of a composite member (10) with an electrically-conductive composite member (the conductors 12, 112 are made of a fiberglass material with coated conductive material, see col. 2, lines 9-11, lines 60-61), the composite member being included in a composite structure (10), the composite member having a through hole and being coupled to another part by a fastener (100), the fastener (100) being inserted in the through hole of the composite member (10), the through-hole portion being a portion, of the composite member, having the through hole;

guiding a lightning current to the electrically-conductive composite member (see col. 2, lines 18-27).
Anglin does not disclose the electrically conductive composite member as claimed.
Heeter discloses a lightning protection for an aircraft comprises an electrically-conductive composite member (14, see figure 2a) including  fiber reinforced plastics that comprise electrically-conductive resin reinforced by means of fibers (such as the conductive member 24 is made of CFRP which includes resin mixed with an electrically-conductive polymer, and the fibers includes carbon fibers, see par. 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the conductive member of Anglin to .

4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Granado Macarrilla et al (USPN 2012/0145825) in view of Heeter (USPN 2007/0201179).
Regarding claim 1, Granado Macarrilla discloses a composite structure (figure 1) comprising: at least one composite member (13) having a through hole (see par. 0003, 0014, figure 1); and
at least one fastener (15) that is inserted in the through hole and couples the composite member and another part to each other,
the at least one composite member including an electrically-conductive member (such as conductive layers 21, 25) provided at least in part or all of a through-hole portion, the through-hole portion being a portion, of the at least one composite member, having the through hole,
the electrically-conductive member (21, 25) having a thickness that is greater in a portion of the conductive members (the thickness D1 of the conductive member 21, 25), of the electrically-conductive member, included in 
Granado Macarrilla does not disclose the electrically conductive member is a composite as claimed.
Heeter discloses a lightning protection for an aircraft comprises an electrically-conductive composite member (14, see figure 2a) including  fiber reinforced plastics that comprise electrically-conductive resin reinforced by means of fibers (such as the conductive member 24 is made of CFRP, see par. 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the conductive member of Granado Macarrilla to incorporate a conductive member as disclosed by Heeter in order to protect a lightning event at less cost, light weight with high strength, thereby, increasing long term operation.
Regarding claim 2, Granado Macarrilla discloses the thickness of the electrically-conductive member (the thickness D1) is gradually increased in a direction from a portion (a portion of the thickness D2), of the electrically- .
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al (USPN 4542056) in view of of Heeter (USPN 2007/0201179), and further in view of Lambert et al (USPN 2010/0276536).
Regarding claim 6, Anglin and Heeter disclose all limitations of claim 1 as discussed above, but does not explicitly disclose the fastener as claimed.
Lambert discloses a lightning protection structure for an aircraft comprises a fastener (15, see par. 0071) has electric conductivity and is inserted in a through hole without being in contact (by insulator 21) with a composite member (10, 11, see par. 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the structure of Anglin and Heeter to incorporate an isolator as disclosed by Anglin to ensure a total lightning voltage dissipation without damage and perturbation in an airflow in the structure.
s 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Reina Torrijos et al (USPN 2010/0061031) (Lopez) in view of Heeter (USPN 2007/0201179).
Regarding claim 1, Lopez discloses a composite structure (figure 1) comprising: at least one composite member (1) having a through hole (see par. 0016); and
at least one fastener (7) that is inserted in the through hole and couples the composite member and another part to each other,
the at least one composite member including an electrically-conductive member (such as conductive layers 2, 5) provided at least in part or all of a through-hole portion, the through-hole portion being a portion, of the at least one composite member, having the through hole,
the electrically-conductive member (2, 5) having a thickness that is greater in a portion of the conductive members (a greater thickness portion includes the conductive member 2, 5), of the electrically-conductive member, included in the through-hole portion than in a portion, of the electrically-conductive member, other than the through-hole portion (see figure 1).
Lopez does not disclose the electrically conductive member is a composite as claimed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the conductive member of Lopez  to incorporate a conductive member as disclosed by Heeter in order to protect a lightning event at less cost, light weight with high strength, thereby, increasing long term operation.
Regarding claim 3, Lopez discloses a pair of brackets (9, 11) coupled, by the at least one fastener (7), to the at least one composite member (1) on both sides of the at least one composite member, wherein the thickness of the electrically- conductive member is greater in a portion (the greater thickness includes portions of conductors 2, 5), of the electrically-conductive member, positioned between the pair of brackets than in a portion, of the electrically-conductive, other than the portion provided between the pair of brackets.

Heeter discloses a lightning protection for an aircraft comprises an electrically-conductive composite member (14, see figure 2a) including  fiber reinforced plastics that comprise electrically-conductive resin reinforced by means of fibers (such as the conductive member 24 is made of CFRP, see par. 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the conductive member of Lopez  to incorporate a conductive member as disclosed by Heeter in order to protect a lightning event at less cost, light weight with high strength, thereby, increasing long term operation.
Allowable Subject Matter
7.	Claims 5, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.